Citation Nr: 1710704	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $ 9,721.80, to include whether the overpayment was validly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from January 1983 to February 2013.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied waiver of a debt of overpayment of pension benefits in the amount of $9,721.80.  

In the Veteran's VA Form 9, Appeal to the Board, he requested Board hearing at the local RO.  He was scheduled for such a hearing but then cancelled the hearing without requesting another hearing dates.  As such, he is deemed to have withdrawn his request for a hearing.  38 C.F.R. § 20.704(d).  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran was at fault in creation of an indebtedness of $9,721.80 by reason of VA payment of additional dependency compensation.  


CONCLUSION OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the overpayment of in the amount of $9,721.80 was not properly created.  38 U.S.C.A. §§ 3002, 3011, 5107(B) (West 2016); 38 C.F.R. §§ 3.102, 21.7020, 21.7070, 21.7144, 21.7153 (2016).  

2.  The issue of entitlement to a waiver of recovery of the overpayment in the amount of $9,721.80 is moot.  38 U.S.C.A. § 5302 (West 2016); 38 C.F.R. §§ 1.962, 1.963, 1.965, 20.101 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), was created to impose certain duties requiring VA to provide notice of how to substantiate a claim and to assist in developing evidence in a claim.  However, the VCAA and its implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2016).  

Under 38 U.S.C.A. § 5302 , VA is required to notify a beneficiary who is the subject of overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment.  See 38 U.S.C.A. § 5302(a) (West 2016).  Having reviewed the record evidence, the Board finds that VA properly notified the Veteran in its administrative decision and of his right to apply for a waiver of overpayment and described the procedures for requesting waiver.  Id.  Thus, the Board finds that VA complied with the notice provisions governing waiver of overpayment claims, to the extent applicable.  Also, the Board finds that an explanation was provided to the Veteran as to the reason for the determination that the debt was valid.  The RO also afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duty to notify and assist the appellant in the development of this claim.  And any argument to contrary, to include any argument concerning the applicability of the VCAA to this appeal, is without merit.  


Background

Received on June 4, 2004, was VA Form 21-686c Declaration of Status of Dependents in which the Veteran reported that he had divorced his first wife on March [redacted], 2003, and had married his second wife on May [redacted], 2004.  He stated that he had two children from his first marriage who were over 18 years of age.  He provided the names of his second wife's three children who were under the age of 18, having been born in August 1988, November 1989, and October 1992.  He provided a copy of the marriage license and certification of his second marriage.  The information included the social security number of his second wife.  

In VA Form 21-4138 (JF), Statement in Support of Claim, dated October 19, 2005, and received on October 24, 2005, the Veteran reported that he was now divorced from his second wife and "ask[ed] that you adjust my compensation accordingly.  Please find enclosed a copy of the Divorce Decree.  A prompt response will be deeply appreciated."  Attach was a copy of a Final Judgment of Divorce reflecting that the Veteran and his second wife were divorced on August [redacted], 2005.  

A VA Form 119, Report of Contact, of June 21, 2006, shows that it appeared that at least 3 dependency awards were missing from the file.  The Veteran was called and informed that VA needed the name and social security number of his spouse from 2004 to 2005.  That spouse (the Veteran's second wife) spoke in a three-way telephone call and provided her name and social security number.  

An RO letter dated June 21, 2006 to the Veteran informed the Veteran of a June 2006 rating decision which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating, all effective April 22, 2005.  That letter also informed him that he might be eligible for other VA benefits or services.  It was stated that he had been paid as a Veteran with 5 dependents (spouse and 4 children) from May 1, 2005, until September 1, 2005.  He was then paid as a veteran with 4 dependents (4 children) from September 1, 2005, until February 28, 2006.  He was being paid as a Veteran with 3 dependents (3 children) from February 28, 2006.  He was instructed the notify VA "right away" if there was any change in the status of his dependents.  

Additionally, that letter informed the Veteran that effective May 1, 2005, a new payment level was started because of the grant of service connection for PTSD and that his second wife, and a child by his first wife were added to his award.  Also, a change in his payments was made effective September 1, 2005, the date that his second wife was removed from his award following their divorce.  A change in compensation was made effective December 1, 2005 due to a legislative change.  Another change was made effective February [redacted], 2006, the date that his first wife's child was removed from his award upon attaining his 18th birthday.  Moreover, he was informed that in the future, one of his second wife's children (a step child) was be removed from his award effective August [redacted], 2006, upon her 18th birthday; another of his second wife's children (a step child) was be removed from his award effective November [redacted], 2007, upon her 18th birthday; and that yet another of his second wife's children (a step child) was be removed from his award effective October [redacted], 2010, upon her 18th birthday.  

By RO letter dated July 8, 2006, the Veteran was informed that he was recently sent a letter explaining his entitlement to education benefits had changed.  As a result, he was paid $189.49 more than he was entitled to received.  Since he was currently receiving VA benefits, VA planned to withhold those benefits until the amount he was overpaid was recouped.  The withholding was scheduled to being in October 2006.  

A VA Form 119, Report of Contact, of July 25, 2006, reflects that the Veteran "would like to have his stepchildren removed from his award."  

Received on July 25, 2006, was VA From 21-686c Declaration of Status of Dependents in which he reported the divorce from his second wife as of August [redacted], 2005, and having married his 3rd wife on July [redacted], 2006.  He also reported having a step child with his 3rd wife and that step child had been born on May [redacted], 1992 (and, so, under the age of 18).  He attached a copy of his certificate of marriage to his 3rd wife.  He also attached a copy of his Final Judgment of Divorce from his second wife which was effective August [redacted], 2005.  

In November 2008 the Veteran sent in a copy of his November [redacted], 2008 decree of divorce from his 3rd wife.   

In a letter received in November 25, 2008 the Veteran stated that in July 2006 he had informed VA that he had married his 3rd wife on July [redacted], 2006.  He inquired whether VA could pay him for the years that he was married to his 3rd wife.  He had gotten a divorce from his 3rd wife on November [redacted], 2008.  He had been married to her for three years but "did not get paid" and this was one of the reasons for their divorce, as there was not enough money.  He wanted to know if he could receive "back" pay for the years of that marriage which had been from July [redacted], 2006, through November [redacted], 2008.  

In a March 11, 2009 RO letter to the Veteran it was stated that on July 25, 2006, he had called the "Public Contact Unit" and requested the removal of his second wife's three children, i.e., his three stepchildren, from his compensation award.  He was informed that VA was proposing to remove the three stepchildren effective August [redacted], 2005, the date of his divorce from his third wife.  

By letter dated January 12, 2010, receipt of the Veteran's request for waiver of his compensation benefit debt (overpayment) of $9,721.80 was acknowledged.  He was informed that the request for waiver was denied.  The Committee had found that he was free of fraud and misrepresentation, as well as bad faith.  However, he was considered to be at fault in the creation of the debt for not informing VA in a timely manner to remove his step children from his benefit at that same time as his spouse when he was divorced.  A review of the file showed that he had been sent several letters informing him how he was paid with the number of dependents all the way back to 2005 when VA adjusted his benefit to remove his spouse.  It was the Veteran's responsibility, when he received those letters, to inform VA that VA was paying him for too many children and that his stepchildren should also have been removed.  These overpaid funds increased his assists and he had gained financially at government expense.  

In the Veteran's April 2010 VA Form 21-4138, Statement in Support of Claim, accepted as a Notice of Disagreement (NOD), he stated that VA had recognized that he had requested removal of his 3 stepchildren of his 3rd wife in the March 11, 2009 RO letter when it stated that he had made a telephone call on July 25, 2006, to request removal of these 3 stepchildren as dependent's on his VA compensation award.  He pointed out that he was service-connected for PTSD and obstructive sleep apnea.  Also, when his 3rd wife was removed from his award, he had thought that this also included the removal of the three stepchildren as well.  He was not always cognizant of what his compensation was from VA.  When he had requested that these dependents be removed from his award, he had thought that it had been done.  

Applicable Law and Regulations

A veteran in receipt of compensation at the rate of 30 percent or more is entitled to additional compensation for a spouse, children and/or dependent parents.  38 C.F.R. § 3.4(b)(2).  The loss of any of these as a dependent may result in an overpayment, if not timely reported.  

The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  However, there shall be no waiver of an overpayment, or any interest, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor.  38 U.S.C.A. § 5302(c). 

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  


Analysis

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United States Court of Appeals for Veterans Claims (CAVC) held that before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt.  The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98.  

In this case, the Veteran challenges the validity of the debt.  

Where a debt was created as the result of administrative error, the effective date of the reduction of benefits is be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  Thus, this is a creation issue, as there would be no valid debt.  

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier0 than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  In these circumstances, the overpayment would be properly created.  

Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  Moreover, knowledge may be imputed where a payee is properly notified of the basis for the erroneous payment, even if the payee did not actually read the notification.  Whether written notification was adequate must be considered in determining whether there was sole VA error.  

The question in this case, as in Erickson v. West, 13 Vet. App. 495 (2000), is whether the overpayment was not due solely to error on the part of VA.  As made clear in both Erickson v. West, 13 Vet. App. 495 (2000) and Jordan v. Brown, 10 Vet. App. 171 (1997) all relevant factors should be considered.  In particular, consideration must be given to whether the Veteran had "reason to believe that he was not entitled to the full amount of his VA compensation."  Erickson, 13 Vet. App. , 495, 4999 (2000).  

In this case, reliance in support of the validity of the creation of the debt is place upon the June 21, 2006, RO letter to the Veteran explaining the Veteran's compensation and including the additional compensation for dependent children.  That letter was sent primarily to inform the Veteran that service connection had been granted for PTSD and assigned an initial 30 percent disability rating, retroactively to April 22, 2005 (a time which predates the Veteran's divorce from his second wife).  Moreover, that five page letter also included a chart, as well as five separate attachments.  Consequently, it cannot be said that the letter plainly instructed the Veteran what to do with respect to notification of the determination of his second marriage and, thus, ending the relationship of his having three stepchildren by his second wife.  

This is particularly true in light of the fact the VA was well aware that upon marriage to the Veteran's second wife he was also receiving additional dependency compensation for her three children, i.e., his three step children inasmuch as he informed VA of this in VA Form 21-686c Declaration of Status of Dependents which was received by VA in June 2004.  

Moreover, the Veteran informed VA of the termination of his second marriage in a letter, VA Form 21-4138, Statement in Support of Claim, received in October 2005.  The letter of indebtedness sent to the Veteran indicates that this October 2005 letter only instructed VA to remove his second wife for the purpose of receiving additional dependency compensation.  However, a careful reading of the October 2005 letter shows that the Veteran requested that VA "adjust my compensation" accordingly.  A simple review of the claim files at that time would have revealed that the Veteran was receiving additional dependency compensation not only for this second wife but also for her three children, i.e., three stepchildren.   

In other words, the Veteran had reason to believe that he had provided VA with all the needed information to properly "adjust" his compensation as he had requested.  However, as noted in the July 2011 Statement of the Case (SOC), the adjustment by removing all three of these step children was not done until October 2009.  The somewhat confusing notice letter which the Veteran was sent on June 21, 2006, can hardly be construed as having such clarity that the Veteran must have been made aware that the three step children had not been removed from his award.  In this regard, the chart contained in the June 21, 2006, RO letter does indicate, once properly interpreted, that in the future these children would be removed upon attaining the age of 18.  However, that very same chart indicates, in the third column that each step child was "removed."  Bearing in mind that the same letter notified the Veteran that an initial 30 percent rating was being granted for PTSD, which under 38 C.F.R. § 4.130, Diagnostic Code 9411, includes such symptoms as mild memory loss it is unreasonable to conclude that a person who has such a psychiatric disorder and has already provided sufficient information by which it could be determined that the termination of his second marriage also terminated the relationship of having three step children could be found at fault for not understanding, based on the June 21, 2006, RO letter, that he was to continue to receive additional disability compensation based upon the dependency of such step children.  

Thus, the evidence is at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran was at fault in the creation of the indebtedness.  

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board must find that the overpayment of disability compensation benefits in the amount of $9,721.80 was not properly created.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As there was no overpayment, the issue of a waiver of the recovery of overpayment of disability compensation benefits in the calculated amount of $9,721.80 is moot.  Dismissal of the appeal as to this matter is thus warranted.  See 38 C.F.R. § 20.101(d) (granting the Board the authority to determine its own jurisdiction and to dismiss any matter over which it does not have jurisdiction).


ORDER

The overpayment of disability compensation benefits in the amount of $9,721.80 was not properly created; the appeal is therefore granted, subject to controlling regulations governing the payment of monetary awards.  

The issue of entitlement to waiver of the recovery of overpayment of disability compensation benefits in the amount of $9,721.80 is dismissed as moot.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


